 


 HR 3253 ENR: Sustaining Excellence in Medicaid Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 3253 
 
AN ACT 
To provide for certain extensions with respect to the Medicaid program under title XIX of the Social Security Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Sustaining Excellence in Medicaid Act of 2019. 2.Extension of the Community Mental Health Services Demonstration ProgramSection 223(d)(3) of the Protecting Access to Medicare Act of 2014 (42 U.S.C. 1396a note), as amended by Public Law 116–29, is amended by striking July 14, 2019 and inserting September 13, 2019. 
3.Extension of protection for Medicaid recipients of home and community-based services against spousal impoverishment 
(a)In generalSection 2404 of Public Law 111–148 (42 U.S.C. 1396r–5 note) is amended by striking September 30, 2019 and inserting December 31, 2019. (b)Rule of constructionNothing in section 2404 of Public Law 111–148 (42 U.S.C. 1396r–5 note) or section 1902(a)(17) or 1924 of the Social Security Act (42 U.S.C. 1396a(a)(17), 1396r–5) shall be construed as prohibiting a State from applying an income or resource disregard under a methodology authorized under section 1902(r)(2) of such Act (42 U.S.C. 1396a(r)(2))— 
(1)to the income or resources of an individual described in section 1902(a)(10)(A)(ii)(VI) of such Act (42 U.S.C. 1396a(a)(10)(A)(ii)(VI)) (including a disregard of the income or resources of such individual’s spouse); or (2)on the basis of an individual’s need for home and community-based services authorized under subsection (c), (d), (i), or (k) of section 1915 of such Act (42 U.S.C. 1396n) or under section 1115 of such Act (42 U.S.C. 1315). 
4.Extension of Money Follows the Person Rebalancing DemonstrationSection 6071(h)(1)(F) of the Deficit Reduction Act of 2005 (42 U.S.C. 1396a note) is amended by striking $132,000,000 and inserting $254,500,000. 5.Extension for family-to-family health information centersSection 501(c) of the Social Security Act (42 U.S.C. 701(c)) is amended— 
(1)in paragraph (1)(A)(vii), by striking and 2019 and inserting through 2024; and (2)in paragraph (3)(C), by striking fiscal years 2018 and 2019 and inserting fiscal year 2018 and each fiscal year thereafter. 
6.Reduced wholesale acquisition cost (WAC)-based payments for new drugs and biologicalsSection 1847A(c)(4) of the Social Security Act (42 U.S.C. 1395w–3a(c)(4)) is amended by striking payable under this section for the drug or biological based on— and all that follows through the period at the end and inserting the following: “payable under this section—  (A)in the case of a drug or biological furnished prior to January 1, 2019, based on— 
(i)the wholesale acquisition cost; or (ii)the methodologies in effect under this part on November 1, 2003, to determine payment amounts for drugs or biologicals; and 
(B)in the case of a drug or biological furnished on or after January 1, 2019— (i)at an amount not to exceed 103 percent of the wholesale acquisition cost; or 
(ii)based on the methodologies in effect under this part on November 1, 2003, to determine payment amounts for drugs or biologicals..  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 